DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the output shaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the driving device and its connection/purpose for connecting to a storage column.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toru Arai (US 2001/0048000 – hereinafter Arai).
Re Claim 1:
Arai discloses a driving device, comprising: a frame (commodity body wall/surface); a motor (55) arranged on the frame (commodity body wall/surface); a transmission mechanism (53) in transmission connection with the output shaft of the motor (55); and a power output wheel (51) in transmission connection with the transmission mechanism (53); wherein the transmission mechanism (53) is configured to drive the power output wheel (51) to rotate and to move from a first position (see Fig. 10B/see Fig. 10A) to a second position (see Fig. 10A/see Fig. 10B) when the output shaft of the motor (55) rotates in a first preset direction (see Figs. 10A-10B); wherein the transmission mechanism (53) is also configured to drive the power output wheel (51) to move from the second position (see Fig. 10A/see Fig. 10B) to the first position (see Fig. 10B/see Fig. 10A) when the output shaft of the motor (55) rotates in a second preset direction (see Figs. 10A-10B); wherein the first preset direction is opposite to the second preset direction (see Arrows of Figs. 10A-10B) (see Figs. 1-13).  

Re Claim 10:
Arai discloses a bucket (40), comprising a bucket body (at 40) and a driving device according to claim 1, wherein the driving device is arranged on the bucket body (40) (see Figs. 1-13).  

Re Claim 11:
Arai discloses a vending machine (10), comprising a goods column (20), a delivery device (33) installed in the goods column (20), and a bucket (40) according to claim 10, wherein the power output wheel (51) in the bucket (40) is configured to be separated from the delivery device (33) in a first position (see Fig. 10B) and be coupled with the delivery device (33) in a second position (see Fig. 10A) to transmit the power of the motor (55) to the delivery device (33) (see Figs. 1-13).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of (JP 2003085632 – hereinafter JP-632).
Re Claims 9 and 19:
Arai discloses the device of claim 1, but fails to teach a detecting mechanism, wherein the detecting mechanism is configured to detect whether the power output wheel reaches the first position.  

JP-632 teaches wherein a detecting mechanism (75) is configured to detect whether a power output wheel (43) reaches a first position (see Figs. 8 and 11).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Arai with that of JP-858 to assure products are in the predetermined positions for proper operation.  


Allowable Subject Matter
Claims 2-8 and 12-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651